 
 
I 
108th CONGRESS
2d Session
H. R. 4042 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for expenses paid in connection with the donation of an organ. 
 
 
1.Deduction for qualified organ donation expenses 
(a)Deduction for qualified organ donation expensesPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 213 the following new section: 
 
214.Qualified organ donation expenses 
(a)Allowance of deductionIn the case of an individual, there shall be allowed as a deduction qualified organ donation expenses paid or incurred by the taxpayer during the taxable year. 
(b)Limitation on amount of deductionThe amount allowable as a deduction under subsection (a) to any individual shall not exceed $15,000 for each medical procedure described in subsection (c). 
(c)Qualified organ donation expensesFor purposes of this section, the term qualified organ donation expenses means the amounts, not compensated for by insurance or otherwise, paid in connection with a medical procedure in which the taxpayer, the taxpayer’s spouse, or a dependent (as defined in section 152), while living, donates one or more of all or part of a liver, lung, pancreas, kidney, intestine, or bone marrow to another human being for human organ transplantation. Such expenses shall include— 
(1)medical care (as defined in section 213), and 
(2)any lost wages (as defined in section 3401). 
(d)Coordination with other deductionsAny amount allowed as a deduction under subsection (a) shall not be taken into account in determining the amount allowed to the taxpayer as a deduction under any other provision of this chapter. . 
(b)Deduction allowed whether or not individual itemizes other deductionsSection 62(a) of part I of subchapter B of chapter 1 of such Code is amended by inserting after paragraph (19) the following new paragraph: 
 
(20)Qualified organ donation expensesThe deduction allowed by section 214.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by inserting after the item related to section 213 the following new item: 
 
 
Sec. 214. Qualified organ donation expenses. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
